DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2022 has been entered.
 
Status of Claims
3.    This Office Action is in response to the application filed on 11/09/2022. Claims 1 through 20 are presently pending and are presented for examination.

Examiner’s note
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
5.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pragada et al. (WO 2014/124153) in view of Kumar C S (US 9,059,901 B1) further in view of Kumar et al. (US 8,510,551 B1).

For claim 1 Pragada teaches a method (see paragraph 3 “method of receiving feedback for multiple candidate paths based on metrics”) comprising: 
determining, by a sending node, a network message, wherein the sending node and a recipient node are in communication via a plurality of intermediary nodes (see paragraph 85 “root node (source node) determines a packet and sends through  intermediate nodes to the destination nodes”, paragraph 98 “PREQ packets transmitted from source node through intermediate nodes to destination nodes may determine the candidate paths”, paragraph 100 “both PREQ and  PREP packets contain the source and destination addresses as well as of the nodes traversed along the path”), and  ; 
sending the network message via a multicast IP address, wherein the plurality of intermediary nodes (see paragraph 29 “system provides broadcast/multicast content, etc.”, paragraphs 65, 109 “a broadcast (e.g., path request (PREQ) packet)”, paragraph 98 “PREQ packets transmitted from source node through intermediate nodes to destination nodes may determine the candidate paths”, and paragraph 99 “PREQ packet includes plurality of address fields720 such as source, intermediary nodes, and destination fields”) are each configured to: 
receive, via a multicast IP address, the network message (see paragraph 98 “PREQ packets transmitted from source node through intermediate nodes to destination nodes may determine the candidate paths”); 
determine, based on the network message, one or more downstream paths, and send, via each of the one or more downstream paths via a multicast IP address,, one or more copies of the network message (see paragraph 98 “downstream path selection  based on the PREP packets transmitted from destination nodes through intermediate nodes to source nodes may determine the candidate paths”); 
receiving, from the recipient node, a plurality of replies to the network message, wherein each reply of the plurality of replies corresponds to a unique downstream path (see paragraph 98 “downstream path selection  based on the PREP packets transmitted from destination nodes through intermediate nodes to source nodes may determine the candidate paths”) comprising: 
at least one intermediary node of the plurality of intermediary nodes, the sending node, and the recipient node (see paragraph 98 “downstream path selection  based on the PREP packets transmitted from destination nodes through intermediate nodes to source nodes may determine the candidate paths”); and 
determining, based on the plurality of replies, a first end-to-end path for communication between the sending node and the recipient node (see paragraph 98 “downstream path selection based on the PREP packets transmitted from destination nodes through intermediate nodes to source nodes may determine the candidate paths”, paragraph 99 “the PREQ and PREP FRAMES are used to determine the downstream and upstream paths in the network”, paragraph 101 “the end-to-end addressing scheme is already included by the requester/source node, which is obtained from the received PREQ packets, the PREP packet follows the path denoted by the addresses” and paragraph 173 “the end-to-end routes (paths) are re-evaluated as part of the next periodic link status update, based on PREQ and PREP message exchange”). 
Pragada does not teach copy of network message.
However, Liu teaches the PREQ carries the sequence of hops, over which this copy of the RREQ was forwarded. The PREP carries the explicit route from the RREQ originating node, through a sequence of hops, to the destination. The aggregate packet delay and packet loss rate fields indicate the expected total delay and packet loss rate from the message originator to the node receiving the message (see Liu: paragraph 91). In addition, Liu teaches note that multiple copies of the RREQ might arrive along different paths to the destination. To increase the possibility of discovering a qualifying path, the target sends back a PREP for each copy of the valid RREQ along the reverse paths established by the RREQ (see Liu: paragraph 94).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teaching of Liu in the path selection of Pragada in order to increase the possibility of discovering a qualifying path, the target sends back a PREP for each copy of the valid RREQ along the reverse paths established by the RREQ (see Liu: paragraph 94).
Pragada in view of Liu does not explicitly teach, via a multicast IP address.
However, Kumar teaches the access switch 130 (intermediary node) can be configured to send a copy of the multicast data packet to the distribution switch 120 via port 132A (i.e., to the port 122A of the distribution switch 120) or via the port 132B (i.e., to the port 122B of the distribution switch 120 or via the port 132B (i.e., to the port 122B of the distribution switch 120). Similarly, the access switch 130 can be configured to send another copy of the multicast data packet to the distribution switch 150 via the port 134A, or to the distribution switch 17 via the port 134B (see Kumar: Fig. 1 “IP domain” and column 6 lines 25-35). 
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Kumar in the combined path selection of Liu and Pragada in order to send a copy of the multicast data packet from a configured multiport access switch (an intermediary switch) to a destination through a plurality of distribution switches (intermediary switches) in an IP domain network (see Kumar: Fig. 1 “IP domain” and column 6 lines 25-35).

          For claim 2 Pragada in view of Liu further in view of Kumar teaches the method, wherein the plurality of intermediary nodes are each further configured to generate, based on the one or more downstream paths, the one or more copies of the network message, wherein a quantity of the one or more copies of the network message corresponds to a quantity of the one or more downstream paths (see Liu: paragraphs 91 and 94 and Kumar: Fig. 1 “IP domain” and column 6 lines 25-35).

          For claim 3 Pragada in view of Liu further in view of Kumar teaches the method, wherein each downstream path of the one or more downstream paths comprises an end-to-end path of equal cost with respect to the sending node and the recipient node (see Pragada: paragraph 98 “downstream path selection based on the PREP packets transmitted from destination nodes through intermediate nodes to source nodes may determine the candidate paths” and paragraph 173 “the end-to-end routes (paths) are re-evaluated as part of the next periodic link status update, based on PREQ and PREP message exchange”).

          For claim 4 Pragada in view of Liu further in view of Kumar teaches the method, wherein each copy of the one or more copies of the network message comprises a node identifier associated with an intermediary node of the plurality of intermediary nodes and a destination IP address comprising a multicast IP address (see Liu: paragraph 70 “IP header”, paragraph 2 multicast system” and as it was discussed in claim 1).

          For claim 5 Pragada in view of Liu further in view of Kumar teaches the method, wherein the plurality of replies are associated with a plurality of unique end-to-end paths with respect to the sending node and the recipient node, and wherein the method further comprises: 
determining, based on the plurality of unique end-to-end paths, the first end-to-end path (see Pragada: paragraph 173 “the end-to-end routes (paths) are re-evaluated as part of the next periodic link status update, based on PREQ and PREP message exchange”); and 
causing the sending node and the recipient node to communicate via the first end-to- end path (see Pragada: paragraph 173 “the end-to-end routes (paths) are re-evaluated as part of the next periodic link status update, based on PREQ and PREP message exchange”).

          For claim 6 Pragada in view of Liu further in view of Kumar teaches the method, wherein the plurality of intermediary nodes are each further configured to: 
receive, via a first interface or a first port number, the network message; and determine, based on the first interface or the first port number, the one or more downstream paths, wherein each downstream path of the one or more downstream paths is associated with (see Pragada: paragraph 65 “the PREQ received from root node from (root interface) to the hop node Interface” and paragraph 31 “interface”): 
an interface that differs from the first interface, or a port number that differs from the first port number see Pragada: paragraph 65 “the PREQ received from root node from (root interface) to the hop node Interface” and paragraph 31 “interface”).
          For claim 7 Pragada in view of Liu further in view of Kumar teaches the method, further comprising: 
determining, based on the plurality of replies, at least one of: 
a latency associated with an intermediary node of the plurality of intermediary nodes, a failure of an intermediary node of the plurality of intermediary nodes (as discussed in claim 1), or 

          For claim 8 Pragada in view of Liu further in view of Kumar teaches a method (as discussed in claim 1) comprising: 
receiving, by a recipient node via a multicast IP address, a plurality of copies of a network message associated with a sending node, wherein the recipient node and the sending node are in communication via a plurality of intermediary nodes that are each configured to (as discussed in claim 1): 
receive, via a multicast IP address, the network message (as discussed in claim 1); 
determine, based on the network message, one or more downstream paths, and send, via each of the one or more downstream paths and the multicast IP address, at least one of the plurality of copies of the network message (as discussed in claim 1); 
generating a plurality of replies to the plurality of copies of the network message (as discussed in claim 1); and 
sending, to the sending node via the plurality of intermediary nodes, the plurality of replies (as discussed in claim 1).
          For claim 9 Pragada in view of Liu further in view of Kumar teaches the method, further comprising: 
receiving, by the sending node, the plurality of replies to the network message (as discussed in claim 1); and 
sending, by the sending node to a collector module, the plurality of replies (see Pragada: paragraph 132 “collecting the PREP packets and paragraph 137 “collected PREP frames forwarded to the next hop”).

          For claim 10 Pragada in view of Liu further in view of Kumar teaches the method, wherein each reply of the plurality of replies corresponds to a unique downstream path comprising at least one intermediary node of the plurality of intermediary nodes and the sending node (as discussed in claim 1).

          For claim 11 Pragada in view of Liu further in view of Kumar teaches the method, further comprising: determining, by a collector module based on the plurality of replies, a network condition (see Liu: paragraph 87 “controller collects (gathers) the link characteristics and channel conditions”); and 
causing, by the collector module based on the network condition, at least one remedial action to be performed (see Liu: paragraph 87 “controller selects a path to in response to collected link characteristics and QoS requirements (data rate, delay, packet loss)”).

          For claim 12 Pragada in view of Liu further in view of Kumar teaches the method, further comprising: 
determining, by a collector module based on the plurality of replies, at least one of a latency associated with an intermediary node of the plurality of intermediary nodes, a failure of an intermediary node of the plurality of intermediary nodes, or (as discussed in claim 7).

          For claim 13 Pragada in view of Liu further in view of Kumar teaches the method, wherein the plurality of intermediary nodes are each further configured to generate, based on the one or more downstream paths, the at least one of the plurality of copies of the network message ( as discussed in claim 1).

          For claim 14  Pragada in view of Liu further in view of Kumar teaches the method, wherein each copy of the plurality of copies of the network message comprises a node identifier associated with an intermediary node of the plurality of intermediary nodes and a destination IP address comprising the multicast IP address (as discussed in claim 1 and claim 4).

          For claim 15  Pragada in view of Liu further in view of Kumar teaches a method (as discussed in claim 1) comprising: 
receiving, by an intermediary node of a plurality of intermediary nodes, via a multicast IP address, a network message associated with a sending node (as discussed in claim 1); 
determining, based on the network message, one or more downstream paths, wherein each downstream path of the one or more downstream paths comprises a unique end-to-end path with respect to the sending node and a recipient node (as discussed in claim 1); 
generating, based on the one or more downstream paths, one or more copies of the network message (as discussed in claim 1); and 
sending, via the one or more downstream paths and the multicast IP address, the one or more copies of the network message, wherein each copy of the one or more copies of the network message comprises an identifier associated with the intermediary node (as discussed in claim 1).

For claim 16 Pragada in view of Liu further in view of Kumar teaches the method, further comprising: receiving, from the recipient node, one or more replies to the one or more copies of the network message (as discussed in claim 1); and 
sending, to the sending node, the one or more replies (as discussed in claim 1).

          For claim 17 Pragada in view of Liu further in view of Kumar teaches the method, further comprising: 
receiving, by the sending node, one or more replies to the one or more copies of the network message (as discussed in claim 9); and 
sending, by the sending node to a collector module, the one or more replies (as discussed in claim 9).

          For claim 18  Pragada in view of Liu further in view of Kumar teaches the method, further comprising: 
determining, by the collector module based on the one or more replies, a network condition (see Liu: paragraph 87 “controller collects (gathers) the link characteristics and channel conditions”); and 
causing, by the collector module based on the network condition, at least one remedial action to be performed (see Liu: paragraph 87 “controller selects a path to in response to collected link characteristics and QoS requirements (data rate, delay, packet loss)”);

          For claim 19 Pragada in view of Liu further in view of Kumar teaches the method, wherein each copy of the one or more copies comprises a node identifier associated with the intermediary node and a destination IP address comprising the multicast IP address (as discussed in claim 1 and claim 4).

          For claim 20 Pragada in view of Liu further in view of Kumar teaches the method, wherein the network message is received by the intermediary node via a first network interface, and wherein sending the one or more copies of the network message comprises: 
determining that the one or more copies of the network message are to be sent via a second interface (as discussed in claim 6); and 
sending, via the second interface, the one or more copies of the network message (as discussed in claim 6).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ulman et al. (US 9,374,303 B1) (see claims 6 and 16 “number of multicast packet copies depends on the number flow types”) and Desai et al. (US 8,510,551 B1).

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127. The examiner can normally be reached Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415